Citation Nr: 1753186	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-04 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 15, 2010 for the grant of service connection for non-ischemic cardiomyopathy/non-obstructive coronary artery disease associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel





INTRODUCTION

The Veteran served on active duty from January 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

Although in his February 2014 VA Form 9 the Veteran requested a Board hearing, in August 2014 and May 2016 written statements, he withdrew his hearing request.  As such, the hearing request is considered withdrawn.


FINDING OF FACT

The Veteran did not file a claim for service connection for non-ischemic cardiomyopathy/non-obstructive coronary artery disease associated with herbicide exposure prior to April 15, 2010, and service connection for non-ischemic cardiomyopathy/non-obstructive coronary artery disease associated with herbicide exposure was not denied by VA prior to that time.


CONCLUSION OF LAW

The criteria for an effective date prior to April 15, 2010, for the grant of service connection for non-ischemic cardiomyopathy/non-obstructive coronary artery disease associated with herbicide exposure are not met.  38 U.S.C. §§ 5101(a), 5110 (2012); 38 C.F.R. §§ 3.151 (a), 3.155 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.1 (p), 3.400, 3.816 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was granted service connection for non-ischemic cardiomyopathy/non-obstructive coronary artery disease associated with herbicide exposure, effective April 15, 2010.  The Veteran maintains that an earlier effective date was warranted. 

Generally, the effective date for an award of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (b).  A claim for benefits requires (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); 38 C.F.R. § 3.1 (p).  In this case, the effective date was based in the date that the Veteran filed a claim for heart disease on April 15, 2010.  The Veteran asserts that an earlier effective date is warranted because he has had his heart disability since 1998 and despite intending to file a claim in 2005, he claims he was told by a VA employee that he could not file such a claim at that time.  

The effective date regulations in cases involving Nehmer class members, including Vietnam veterans who have disabilities such as ischemic heart disease, are codified at 38 C.F.R. § 3.816.  If VA denied compensation for the same disease in a decision issued between September 25, 1983 and May 3, 1989, the effective date of the award is generally the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816 (c)(1).

If a class member's claim for compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award is generally the later of the date such claim was received by VA or the date the disability arose.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disease; or, (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the same herbicide covered disease for which compensation has been awarded.  38 C.F.R. § 3.816 (c)(2).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

Based on a review of the Veteran's contentions and the evidence of record, an effective date prior to April 15, 2010, is not warranted.  There is no indication in the record that the Veteran ever claimed service connection for ischemic heart disease, coronary artery disease or any other condition included in the definition of ischemic heart disease prior to April 15, 2010, and there is no decision by VA that denied service connection for any form of ischemic heart disease.  See 38 C.F.R. § 3.309 (e), including Note 2. 

The Veteran also asserts that because his heart disease may have had its onset as early as 1998 that such an effective date is warranted.  He referenced multiple medical records which state that the date of diagnosis for the Veteran's chronic ischemic heart disease was in 1998.  However, given the lack of a formal or informal claim for ischemic heart disease/coronary artery disease, the effective date would remain April 15, 2010, based on applicable regulations.  See 38 C.F.R. § 3.400.

In sum, the Veteran was not denied service connection for ischemic heart disease between September 25, 1983, and May 3, 1989, and did not have a claim for service connection for ischemic heart disease/coronary artery disease pending prior to 2010.  As such, the provisions governing a possible earlier effective date for service connection, including as afforded to Nehmer class members, are inapplicable here.  Accordingly, which the Board is sympathetic the Veteran's claim, an earlier effective date for the grant of service connection for non-ischemic cardiomyopathy/non-obstructive coronary artery disease is not warranted.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).









	(CONTINUED ON NEXT PAGE)
ORDER

An effective date prior to April 15, 2010, for a grant of service connection for non-ischemic cardiomyopathy/non-obstructive coronary artery disease associated with herbicide exposure is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


